DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman (US 2073272 A).
Regarding claims 1, 3, and 9, Wellman teaches an interlock between telescoping cover and tray comprising a tray comprising a bottom wall (1), first and second tray side walls (2), a first locking panel (11) hingedly connected to an upper edge of said first tray 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman.
Regarding claim 2, Wellman discloses the claimed invention except for the first and second locking panels being trapezoidal in shape.  However, Examiner notes that it would have been an obvious matter of design choice to make Wellman’s first and second locking panels be trapezoidal in shape instead of rectangular in shape, since such a modification would have involved a mere change in the shape of a component.  Examiner notes that Wellman already contemplates other locking panels (30) as being trapezoidal as well.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Dreano, JR. (US 2016/0185466 A1; hereinafter Dreano).
Regarding claim 8, Wellman discloses the claimed invention except for a drone.  Dreano teaches a system and method for enhancing distribution logistics and increasing surveillance ranges with unmanned aerial vehicles and a dock network comprising a drone (100) configured to carry a lidded container (108a) to a destination (see Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to carry Wellman’s lidded container with Dreano’s drone delivery system in order to create a more efficient and cost-effective method of delivering Wellman’s box (Dreano; see Par. 0047).
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-7 and 9 under USC 102(a)(1)—in view of Wischusen have been fully considered and are persuasive.  Wischusen lacks teaching that his telescoped lid comprises corner gussets that engage with the tray below to lock the lid in place.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Wellman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734